Case: 14-3176      Document: 10      Page: 1     Filed: 09/30/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   DENISE L. ROBINSON,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3176
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-0580-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of the Interior moves without opposi-
 tion to reform the caption to designate the Merit Systems
 Protection Board (“Board”) as the respondent and for an
 extension of time for the Board to file its response brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
Case: 14-3176      Document: 10      Page: 2   Filed: 09/30/2014



 2                            DENISE ROBINSON   v. MSPB



 the Board reaches the merits of the underlying case.
 Here, the Board dismissed Denise L. Robinson’s petition
 for lack of jurisdiction. Thus, the Board is the proper
 respondent in this petition for review
       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion is granted. The revised official cap-
 tion is reflected above.
      (2) The Board’s brief is due within 21 days of the date
 of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s27